ACCEPTED
                                                                                            04-14-00908-CR
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                       5/21/2015 2:31:14 PM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK

                           CAUSE NO. 04-14-00908-CR

KIT SHUM                                   §                        FILEDCOURT
                                                         IN THE FOURTH   IN
                                                                   4th COURT OF APPEALS
                                           §                        SAN ANTONIO, TEXAS
V.                                         §                             OF 2:31:14
                                                                   5/21/2015 APPEALSPM
                                           §                         KEITH E. HOTTLE
                                                                           Clerk
THE STATE OF TEXAS                         §                SAN ANTONIO, TEXAS

                UNOPPOSED MOTION FOR EXTENSION OF
                  TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      COMES NOW KIT SHUM, the Appellant in the above styled and numbered

cause, and pursuant to Rule 10 of the Rules of Appellate Procedure files this Motion

requesting that the Court extend the time for filing the Appellant’s brief in this cause,

and in support shows as follows:

                                           A.

1.    The case is on appeal from the 290th District Court, Bexar County, Texas.

2.    The style and number of the case in the trial court is State v. Kit Shum, Cause

      No. 2014-CR-1592.

3.    The Appellant was charged with the offense of unauthorized record labeling.

4.    Punishment was assessed at probation.

5.    The present deadline for filing the Appellant’s brief is June 1, 2015.

6.    The Appellant seeks an extension of time of 90 days until September 1, 2015.


                                           1
7.    This is the Appellant’s first motion for extension of time to file the Appellant’s

      brief.

                                          B.

      This extension is not sought for the purpose of delaying this appeal, but for

the following reason:

1.    Counsel would show that counsel filed on May 9, 2015 a brief with this Court

      in a murder case in Rosario v. State; filed a brief in a capital murder death

      penalty habeas in Gonzales v. Thaler in the Fifth Circuit Court of Appeals on

      May 8, 2015; investigated, researched, and filed on May 13, 2015 an extensive

      motion for new trial in a murder case in State v. Ramirez in the 379th District

      Court of Bexar County, Texas; filed a brief on May 18, 2015 in a murder case

      in Lyons v. State in the Third Court of Appeals; is set for a federal white collar

      trial on June 8, 2015 in United States v. Hoffman in the Western District of

      Texas, San Antonio Division; has a death penalty 11.071 writ due to be filed

      on July 10, 2015 in State v. Love in McLennan County, Texas; is set for a

      federal child porn case on July 13, 2015 in the Western District of Texas, San

      Antonio Division; has a multi-defendant federal drug conspiracy trial on July

      27, 2015 in United States v. Mazaheri in the Western District of Texas, San

      Antonio Division; has a multi-defendant federal drug conspiracy trial on

      August 10, 2015 in United States v. Alderete in the Western District of Texas,

                                           2
      San Antonio Division; and is set for trial on August 17, 2015 in an aggravated

      sexual assault of a child case in State v. Gomez in the 175th District Court,

      Bexar County, Texas on August 17, 2015.

2.    The Appellant needs additional time in the case at bar to review the record and

      to conduct the necessary research to adequately prepare the Appellant’s brief.

                                         C.

      On May 21, 2015, counsel conferred with counsel for the State, Enrico Valdez,

and his office stated that he is unopposed to the granting of this motion.

      WHEREFORE, PREMISES CONSIDERED, Counsel for the Appellant prays

that the Court grant an extension of time up to and including September 1, 2015 for

filing the Appellant’s brief.

                                       Respectfully submitted,


                                       /s/ Michael C. Gross
                                       Michael C. Gross
                                       State Bar No. 08534480
                                       106 South St. Mary’s Street, Suite 260
                                       San Antonio, Texas 78205
                                       (210) 354-1919
                                       (210) 354-1920 Fax

                                       Attorney for the Appellant,
                                       KIT SHUM




                                          3
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was emailed to
Enrico Valdez at jeanette.canales@bexar.org on the 21st day of May 2015.


                                      /s/ Michael C. Gross




                                        4